Citation Nr: 1410213	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Office in Milwaukee, Wisconsin


THE ISSUE

Propriety of the termination of VA non-service-connected death pension benefits based on the need for regular aid and attendance or upon housebound status as of January 1, 2009.


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel



INTRODUCTION

The Veteran served on multiple periods of active duty with time spent in the National Guard as well.  He died in May 2006 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Office in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant was receiving death pension benefits based on the need for regular aid and attendance prior to January 1, 2009.  These benefits were terminated on January 1, 2009 based on findings from the VA that her income exceeded the maximum amount allowed for receipt of these benefits.  The Appellant contends that her medical expenses can be subtracted to reduce her total income and show that she qualifies to receive death pension benefits based on the need for regular aid and attendance.  

The Appellant should be aware that although she has requested to "only receive" aid and attendance benefits, without death pension benefits, this is not legally allowed.  Aid and attendance benefits are awarded in addition to death pension benefits.  Furthermore, it is to the Appellant's advantage to apply for both benefits as her allowable maximum annual income will increase with both benefits.  For example, if the Appellant only receives death pension benefits her maximum annual income can only be $8,485 for the year 2013.  However, if she also receives aid and attendance benefits, her allowable maximum annual income will be $13,563.  The issue on appeal has been identified as including aid and attendance benefits in addition to death pension benefits.  

The evidence of record is unclear as to whether the Appellant qualifies for aid and attendance benefits.  Her private physician submitted a statement in June 2006 noting that she needed assistance with showering and using the stairs.  Subsequent to this the Appellant lived in Wesley Highland Terrace from March 5, 2008 to August 21, 2009, with her son and daughter-in-law from August 21, 2009 to March 23, 2010, and then back into Wesley Highland Terrace as of March 24, 2010.  

There is a dispute as to whether the Appellant is receiving medical assistance at Wesley Highland Terrace.  The VA has contacted the facility and been told it does not provide medical or nursing care, does not dispense medication, or assist with feeding or bathing.  However, the facility representative stated that 3rd party providers can assist residents with these tasks if separate contracts are set up.  See August 2011 Report of General Information.  The Appellants has stated she needs assistance with activities of daily living, but also in April 2010 submitted a statement that she cannot afford personal attendants since moving back to Wesley Highland Terrace.  

Because there is insufficient information as to whether the Appellant's disabilities are so severe as to require the need of aid and attendance of another person, it is the determination of the Board that the claim should be returned so that an examination may be accomplished.  The aid and attendance issue directly impacts the maximum allowable income to be calculated for death pension benefit purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Appellant submit a statement, or other evidence, which indicates whether she has assistance with activities of daily living, such as bathing, eating, dressing, walking, etc.  It is understood that her son and daughter-in-law assisted somewhat with these activities while she lived with them.  However, it is unclear if she still receives assistance while living at Wesley Highland Terrace.

2.  Schedule the Appellant for an appropriate examination to determine her need for special monthly compensation based on the need for regular aid and attendance or on being housebound.  The examiner should be given a copy of this remand and he/she should be requested to review the appellant's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The purpose of the examination is to determine housebound status or the need for regular aid and attendance.  Each of the Appellant's diagnosed disorders, disabilities, and conditions should be evaluated, and the examiner is asked to describe the nature of the Appellant's disabilities and the effect of her disabilities on her ability to perform daily functions. 

Specifically, is the Appellant unable to dress or undress herself and keep herself ordinarily clean and presentable?  Does she require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  Is she unable to feed herself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?  Does she have incapacity, physical or mental, that requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment?  Does she have any disability that requires that she remain in bed?  Is she substantially confined to her dwelling and the immediate premises, and if so, it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime?

When the examiner makes his or her determination with respect to the above questions, the examiner should specify which disability(ies) or a combination thereof that would cause the appellant to be housebound or to depend on another for regular aid and attendance.  The examiner must provide a report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination report.

3.  Thereafter, the Agency of Original Jurisdiction (AOJ) should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Appellant should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


